UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4054



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


PASCUAL MARTINEZ, a/k/a Julio, a/k/a Julio
Cruz, a/k/a Julian Sabas-Cruz Carrera,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-02-398)


Submitted:   May 30, 2003                  Decided:   June 19, 2003


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant. Robert Hayden Bickerton, Assistant
United States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Pascual Martinez appeals from his conviction and 120-month

sentence following a guilty plea to one count of conspiracy to

possess with intent to distribute 500 grams or more of cocaine, in

violation of 21 U.S.C.A. §§ 841(a)(1), (b)(1) & 846 (West 1999 &

Supp. 2003), and one count of conspiracy to import 500 grams or

more of cocaine, in violation of 21 U.S.C.A. §§ 952(a), 960(a)(1),

(b)(2)(B), & 963 (West 1999 & Supp. 2003).    Martinez’s counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), in which he raises one issue:     whether the plea hearing

conducted pursuant to Rule 11 of the Federal Rules of Criminal

Procedure was adequate.   Finding no reversible error, we affirm.

     Because Martinez did not move to withdraw his guilty plea in

the district court, this court reviews the Rule 11 proceeding for

plain error.   United States v. Martinez, 277 F.3d 517, 527 (4th

Cir.), cert. denied, 123 S. Ct. 200 (2002).    This court indulges a

strong presumption that a plea is final and binding if the Rule 11

hearing is adequate.   United States v. Puckett, 61 F.3d 1092, 1099

(4th Cir. 1999).   We have reviewed the transcript of the hearing

conducted before the magistrate judge* and are satisfied that

Martinez was afforded the protections of Rule 11.      Accordingly,

this claim merits no relief.


     *
       Martinez consented to proceed with his guilty plea before a
magistrate judge.


                                 2
     In accordance with Anders, we have reviewed the entire record

in this case and have found no meritorious issues for appeal.                 We

therefore affirm Martinez’s conviction and sentence.               This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this    court   for   leave   to   withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court    and    argument   would    not   aid    the

decisional process.




                                                                       AFFIRMED




                                        3